Title: From James Madison to James Monroe, 30 October 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Ocr. 30. 1823
        
        I have recd. from Mr. Jefferson your letter to him, with the correspondence between Mr. Canning & Mr. Rush, sent for his and my perusal, and our opinions on the subject of it.
        From the disclosures of Mr. Canning it appears, as was otherwise to be inferred, that the success of France agst. Spain would be followed by attempts of the Holy Alliance to reduce the revolutionized colonies of the latter to their former dependence.
        The professions we have made to these neighbours, our sympathy with their Liberties & Independence, the deep interests we have in the most friendly relations with them, and the consequences threatened by a command of their resources by the great powers confederated agst. the Rights & Reforms of which we have given so conspicuous & persuasive an example, all unite in calling for our efforts to defeat the meditated crusade. It is particularly fortunate that the policy of G. Britain, tho’ guided by calculations different from ours, has presented a co-operation for an object the same with ours. With that co-operation we have nothing to fear from the rest of Europe; and with it the best reliance on success to our just & laudable views. There ought not to be any backwardness therefore, I think, in meeting her in the way she has proposed; keeping in view of course the spirit & form of the Constitution in every step taken in the road to war, which must be the last step, if those short of war should be without avail.
        It can not be doubted that Mr. Canning’s proposal tho’ made with the air of consultation as well as concert, was founded on a predetermination to take the course marked out, whatever might be the reception given here to his invitation. But this consideration ought not to divert us from what is just and proper in itself. Our co-operation is due to ourselves & to the world: and whilst it must ensure success in the event of an appeal to force, it doubles the chance of success without that appeal. It is not improbable that G. B would like best to have the sole merit of being the Champion of her new friends, notwithstanding the greater difficulty to be encountered, but for the dilemma in which she would be placed. She must in that case either leave us as neutrals to extend our commerce & navigation at the expence of hers, or make us Enemies by renewing her paper blockades, and other arbitrary proceedings on the Ocean. It may be hoped that such a dilemma will not be without a permanent tendency to check her proneness to unnecessary wars.
        Why the British Cabinet should have scrupled to arrest the calamity it now apprehends, by applying to the threats of France agst. Spain the “small effort” which it scruples not to employ in behalf of Spanish America, is

best known to itself. It is difficult to find any other explanation than that interest in the one case has more weight in her casuistry than principle had in the other.
        Will it not be honorable to our country & possibly not altogether in vain, to invite the British Govt. to extend the avowed disapprobation of the project agst. the Spanish colonies, to the enterprize of France agst. Spain herself; and even to join in some declaratory act in behalf of the Greeks? On the supposition that no form could be given to the Act clearing it of a pledge to follow it up by war, we ought to compare the good to be done, with the little injury to be apprehended to the U.S. shielded as their interests would be by the power & the fleets of G. Britain united with their own. These are questions however wch. may require more information than I possess, and more reflection than I can now give them.
        What is the extent of Mr. Canning’s disclaimer as to “the remaining possessions of Spain in America?” Does it exclude future views of acquiring Porto Rico &c. as well as Cuba? It leaves G. B free as I understand it, to in relation to Spanish possessions in other Quarters of the Globe. I return the Correspondence of Mr. R. & Mr. C. with assurances of the highest respect & sincerest regard.
        
          James Madison
        
      